OFFICE      OF THE    ATTORNEY          GENERAL           OF    TEXAS
                                  AUSTIN




Hononblo H. L. Mmhbum
County Auditor
lhrrla oounty
Eouatod, Tour


Dear Sir:




                                                             , ru&wrtr   the opin-
                                                             jeot.  lib quote your


                                                t    your opinion in oon-

                                                Dbtriot Engineerof
                                                t wrote to Mr. Albert
                             of Way Agent for Xtmrlr Counta,




             l
             Att8ahed    to     thlr   letter         ~08    b aopy     of    p
      portion of the nlautes of the state HighW~ De-
      partment reodlng &I ret out in the order or the
      Cmirsianerr       Court      which    I       vi11    hereafter        quote.
           “The Rl&kt of Uay apartment
                                     rent the
letter of the Dlrtrlot             to mea to-
                               Bnglneer
gether vlth the 00~~ or the ninuter 0r the
Comnlssion, and X thr~upcn    trarmmltted it
to the bbSbtf88iCWM    Court of Ram18 county
vlth the iollovlng  letterr

     “*I lttaoh a latter from Mr. Albert
Tovnsend enalorlng a oopy of l minute order
0f   th0     ht0   sightmy   caPPi88icn   011 a~10   23,
1942, designat*       lorth   Loop Il. S. IIlghway
gu as a state   hlghlmy.      This minute should
be approved W the Gcmmi88loaars Court and
the order ~corded       in its mlnuterr     The Court
thereupan 8hould luthorfro Hr. Townsend, a8
Right of Uay Agent, to obtain the necessary
right of ry- ? payable from the 1941 Bond
Fund State dght     0r   Uay Budget in aaaordanoe
vlth plans, 8peolflaattons       uld 8urv0ys of
the State Iilghva~ Dspartaemt.      @

      %n Ally 13, 1942, the comml88lcner8
Court of Harris Countr enteredan o&er ia
its IUmote8, Volume 11, page 528, reading
as f0110v8 8

      ‘9loved by Ccmmlsrloner Tautnnhabn,
seoonded w Comml8aloner Or&am, duly put                    ’
8nd carried,    it Is ordered that the roiiov-
ing order of the State Highimp Ccswsl8sio.n,
designating   Iiorth Loop U. 8. Hlghwtq UC. 90                 ,
as a State high-7     be approved:

      “(“In Harris Uounty, it 18 ordered that
a loop on 0. 8. go, ia the vlolalty          of Rou8-
ton,  be and la ho~w       deslgrmtti   for future
oonrtruotlon   and aalntenanoe p~rp0808,        ox-
tendLng fr o m l o a umo tlo n with th o present
II.  8.Hi& wa y 9 0east o f the Post      WC   Road
vort OS Houston, thexioo northnrrt        to l oon-
nootlon vfth   U.   8. alghvay 290,   thenoe    east
through the north rldo of Houston alon& or
in the viaialty     of 29th Street, Llndor Street
and 8tonsvall     Street,thence to a oonaootfon
with U, S. Ri&var      90 east of Howtan,       this
                                                                                                  62.:?



Honorable 8. L. Hsshbum,                           Pago 3



     dobi@atfcah             t0 inChdO                SUCh OClUlOCtiCZlSa8
     W       liOOO88~l7        t0 SOrVO               SktO -Ifar     v  O&St
     of     Houston,         It being alearly umlomtood                               that
     thib  dobigtlatioll                #ha11 XlOt in slyr -P                            in-
     OhdO    rPlJ~OPti9U                 Oi th0 llOV eXiSti-                      PCSt
     oak  Rca4.

                lhi        it     18    tbt   fibbl't
                                        fUl’thOS           Ol’dOl’Od
     %llWd,               wt
                      Of w8r &N3lt,  b. authorired
     t0 SO@UFO thb nSCO8U~    l’f&t  Of V8  plmbl0
     from the 1941 Bond Futld, st4to        of bray
             lt,inl~OOrbnoO                         Vfth        hA8      Uld     SpOOiii-
              ems      mdsurv~s                   of the      rttato     H&hvayDe-
     partmoat. '

                “Imwdiatol~                 theredtor!, tho Right                     0r
     ti&yDOpdiROdi Of Ikl’dS tbWlty, a8 th0 4&&3lltS
     of the 8tate Highmy Depertment, proweded  to
     w lO~fSfti~                       Or   tii      XWOOS~I7            right      Of      my8
     under  authority of Artlolv 6674n. Vomon~r
     hnotatod   CL*11 %atutos.      Uader    th4 field
     not08 and dab 834~pliod by tho Highvay Depart-
     IS& ,th 0  Pi&it Of V8r lO~til’d     -8    Ori&mb
     lr 1 00  f-t, bUt *itOr  l POPtiCll Of th. IlOOeS-
     ury        hid8       ha d
                              b een
                                  lo q ulr o th
                                             d, e
                                                p la ns
                                                      wer e
     vidaned to 150 foot.                      some of the ocnnootfng
     S'O&~e~hWU&,"                        ~iStW60   formed 13.&S flI
                                           The who10 projoot till  be
     referred           to ti      ihls           lotter      as       tho ‘Horth
     Loop’.

                ‘As     an uamplo                 OS tho pmtloubr                 prob-




     fn   ti  OI808 vhen thorn V88 UI Uirtw
     roadway, in or&m    to oomply with  the reqube-
     m4BIAtS Of th0 sat0   8f&hmy ~~rtW&        it   IfaS
     nOOO8~~              to g o t
                                 lt b88t  90 fOOt Of k&i-
     timal            right of uirr to ulden tho utiting
                            tPU0 in th0 C&SO Of Ibw
                          ThiS     MS
                x.ellJ V88 origLa4llJ    & feet vibe,
     and at t the l’O~Ue8 t of the lilghvay Department,
,orable         &   L      wabhbura,       %3e 4



  en 8dditiOml      40 ied VES first   obklaod,
  20 Poet on oithor rid0     of tho ort&lMl road-
          tiub#equeat1~, tho Right of Uq Deqxwt-
  2%    vas   Olderod t0 obtakr an rddltlcml      50
  feet, making the total width 150 foot.
  Aotunl airautruotlcn       the Efghvay Depart-
  ment cm xally street       8 no t b een        ll-
                                         b e g u n,
               wt    deal Of the right Ofm~haS
               Pad, and th0 StPOOt b8    bean
  tidonod upon land taken in the name of tho
  Mator

                “In 1941, varliour boDd 188u08                were
  butaifttsd      to tho VCtOM       Of ~I918 &~IItyr
  tie      Of th0 i88UeS SUbittad          WS    for  ~~,oo&oo
  t0 b0 USOd iOr         th0  SpOOifiC     ~fpO80     Of WQUiP-
  iog      Pi&it Of my8 iOr StdO           hl&~~S.        -
  bond8      VOlW  VOtSd    kCW%bO     th0   iuadr   W’tihbh
  to tlao count               othervl8e        YOM lMufflolent              to
  pay for tho                        8SICWtS     Of    SUPOILbiVO    Pi&t
   of    way requiredfor the constructicn of the
   stat0 llf@wa~.     t%O bond pl’CCCOding8 SpeOifi-
   Cd4           prOVf&d        ut        ll0 WPt     Of thO80 funds
   should         ever be upended              for  any other       purpose
   thM          tb 8O~ui8itiOZlOf              Pi@&    Of VagS      fCP
   dobigrutod              Stat0 hl@Wa~.

        *I hevo qucted tho oorrerpcndence and
   th 0OPdeM  lb OV0iOr th0 pUl”QO80 Of bhovtig
   that thSM  -8  PO ~OStiOll  in th0 mind Of anJ
   Of     tb,       OfffOhlS VhO 08iUOin OCIitrOtWith the
  Mtter             OPiginrllY that the de8igMtfCII by the
  El&m               Co%mit##ionthe Hcrth Lcop was final.
                                 of
            lJ      so, oxpeadlturo
                                 of bend fund8 frcm the
  2.941 bond l88~0 aculd BOt pO~#lbly haVo bee&!
  MdO iOr th. gtulpO80        Of m@.Il$     fOP thib right
  Of Wcrr, a#, tie88      it   did lbOtUal1~ OCli8titUtO
  l St6te hi@.War,     th0 oxpeadlturo         Of buoh fU&S
  thereon vould ooMtltuto          8 divor8ion,     under
  th@ WdhOritJ      Of 8uoh #Se8       98 bore,      tkU8Xt~
  -0,     VI9  tbfihm,       109 20X.   96,    200 8.w.  374;
  end Blaok, ot al. VS. Streqth,              County Jud@,
  246 Sru. 79. !I’%0prOCOOding8 foa the 188uance
   Of     th0       bon&     8~OiffC8ll~            pbd@d    this    tid
                                                                            623



Sioncrablo It. L. Ua8hbUmr                Page 5



     iOr.    thtb   ~rtiCUhP             pucPO8@.       It   18 ObViCu8
     t&at-no portion of this fuud oould bo u-
     ponded for the aoqul8ltlcn                   of right        of vays
     for County r06d8.
          "'fh.IW 18 Still mUoh Of the right Of
     vmy on the North Loop to bo 8oquirod.   Thm
     onl funds wailablo for tho p~rduro of
     SUCi rigat of v8y are the bond funds 8bovo
     IentlanOlb.Tb Commi.881an0r8 Court4ndI
     vore of the opinion tht  the ardor of the
     btit0      =#Jhw          -8SiOE           U&S   miffOi.ltt,
     t&M    la o~ootlcn     vitr lll of the other
     PrOOOebingS vhloh have beeli #ino hrd, t0
     oonatltute   tha Horth Loop a part of the
     stat0 fus;tnr*r SyStM.    Hence, the bond hnda
     &ve been 4nd u-0 aov be*    used for tho
     purpose of p4ylng for the vldened rl&t of
     v4y and th0 8OQUlSltiOn Of nov right                          Of vay
     fOF thib stat0 arshvaJ.

           508 such W3tiO3l &Viul?    18 th0 CCUIlty
     ruthorlred  to procoed  by oandamn8tlon or
     OthOTVi80b 48 th0 4&Sllt Of tb StrtO, t0 bC-
     QUfl'O the 4dditiOMl   MOO888r7, Pi&It Of V4y
     for thi.8 projoot aal to pay for it aut of
     tho bondihnd above mentioned?

              "%b880C&W38tiOll8 hW0  been   I’dSOd   at this
     SCBOVhat    &to d@to booaurro of difffoUltle8
     whhh ha*0 rrlsm p8rtluularlyla c0naeation
     vlth Lilly    Street,   but vhlch vlll    bo appll-
     04blO to th0 Xorth LOOP a8 8 VhO~.            By W-
     SOlI Of it8   vldemlag urd inClvs#bd tl'aff%O,
     EegaStreOt      hb gotten intO I, vary bad oon-
                    on0      of    the   Mmbor8 of tho commi88lon-
     OM C&t          took the matter up vlth the Resident
     Hnglnoor,       and fnfomsd him that   it would be
     Il@OO$Sal7         to   add    t0   this   StMOt        &   ocmldor
     able amount of wterlalr      In the opinion of
     the bb41f88iOLLdl'b it Vi11 k llOOO886~ t0 add
     to this street she21 or other paving materiel
     in UOObS Of 1,000 oublo y8rdSr      !hO Rd48fd6llt
     Bo&lnet?r 4ddre88od a latter   to the thunty Cora-
     ~i88fCblOP UldOP date Of Mwch Tr LndfC&ing
Hanorablo     8, L, W88hburq               Page 6



     th4t he YPS of the opinion that thomeintewnoe
     of thlr portion of this   State highway vas the
     pcoblerr of Harris County.   Hi8 lOthI  St4t6hS.
              la tho cuatara of the Hlghvay Ccmlrslcn
                      OVOr Such
                     ,-              I'+dS       ffor    M$lt6+bCO'             adlr
     '4ftOl'       Wie OOIlStl'WtlCLLI 18 OCblpl~tbd'.

           "I find my8olf umble to 8greo pith the acn-
     oluriOn8 eap~rred   by tho Dl8trlot Wgfnoor of
     th0    SktO       Hi@IVby      CtiSfC#k.                1 M   Of    th.     Opin-
     taa that tho County               18 Upr0881~             prohibitad by
     lav SroP~~                rUrtbal? Uxp~dltureb      On
     tho llorth Loop, except       the 8oqul8ltlOa    of right
                   Uo h8vo been prooeedfng with the ao-
     =Kn           of the right of v4y la 4ooodanoo
     with    t&IO 9Z’CV181CW   Of tit:010    667kn, ~WWi%‘S
     htlOt4tOd     SktUtOS.     b YOU knOW, th0 doCi8iOn8
     OOMtAling thib        St8tUtO hVe    SSid  thst  it  does
     nothing POM thaIi t0 euthoribo the OOW!ltyb 48
     tho rgent of the Stateb to rcquirv           the news-
     Sal7      right of vay.              hl   thib     COlUlOOtiOli,     the
     Supmo     C-t,               in the oabe of Robbins VS. Lime-
     stt$unn;;                   114 Toxr 345, 268 5.U. 915, 918,


          "'The OSt8blish@ent of public bighvaJ8    be-
     ing primarily  a ftmotlan of government belong-
     lng to the state,  tho right to establish   them
     ~StdOS          9rhMrilJ        in    th0    10~18b~tUl!O,         4nd     in
     the absence Of ooo8titutiOMl        XW8triCtiOMa the
     logirleture   say Uorclre    that right dlroot or
     delegate it to a political     subdlvirlcn     of the
     8t4teb or t0 SuCh Other 4 4ag OF kutX%menbl-
     fty, $MOF41 OI lOC4l in f tb 8C090b 4; ;t 77
     detormlno.    t?l# UOPC18O   Of this   r&a      I
     politloal   rubdivlsl0n   of the state.    or by focal
     OffiOeM,    ib founded UPCII~t8tUtCl”y     4UthCPit~
     Ztmreror.             ti0     1egiShtUM            PJ    UW’CiSe          908-
     sorslcn         of public       mod8 yrd ocntrcl ovoc them,
     by and        throu@i        8uOh ag~Oie8 88 it may designate.'

               "It    18   VOll     SOttlOd       th4t thb ShtUteS  @I'S
     ~XO~US~VO CtXitrOl ovsr all                    Skto hlghvayb to the
     at4t0 Highvtay Com.l8sion.                     Formerly, the ocunties
Hanorsblo    Ii, L. %bhbunr,             age    7



     VOM     Nthorfsed           to   aid in the OoMtruotfon       and
     lb4fJhZUXlOO #Of Uiy SeOtiCn Or SOOtfCM Of 4
     maordemfsed, gravrlod or paved x-Cad or turnpike
     in raid  county conatltutfng       a p4rt of the State
     Hf@lWA~  87StaE 4tld   t0 Ntel'    fnt0 CCIItFaOtS Or
     ogrma6nt8 vlth tho state Hi              Depmtment
     fer that 9ua-9080.~      Artlalo     740, R.S. 1925.
                      V&S ~ZWSSly        MpeObd    w Act8
                     82atUI’O 3d C.S.b 9460 151 Umptar
     13, seot:Cn 3.     lot Sstibfied     Vith 4 WF6 re-
     peal of tho l  uthorlty     thoretoforo given to the
      ootmty to upad      funds for malnteaukoo of 8t4to
     hf@V4 b the lOgi8l4tWO    b7 StatUh   OX9FO8817
     prohlbI@ted such ~oXkd:tW%8,  Other thM   for
     l’&ht Of V878. Art1010 6674q-4, Vemon@s Ann.
     st.r     I'MdO 48 fOlhVS8

            "~Allfurtherlapr~vmentof         raid Stat0
     Elghimy 8yStWl Sh811 b. ESde under th0 UCblsive
     ulddlreot      oantrClof    the shtomghva7De-
     partant     ad vlth 8pproprlatlcns     mado by the
     l~~f8~tU.M      Cut Of m     st4tO Hi&Vlty htld.
     hl’VO78,    p&II8   and 8pOf3ffiC4tiCM  and ~8tfMte8
     for Jl     ihrther oonstrw~lolr aad fmprOVerPsnt
      Of    atid byStOW         ShlB~     bb E.&O,   ~Mp6U'Sd Nd
      g&r            by   the    State    Hlghv4y   DepPrtaent.    5
                fbIPmeV~SIl~:            C3f Mid   SFSt~~~h51~
      nvldo vlth th     d                      vlthlmy    Y
      nibhOd by the UOlUktit38 OXOOPt tn0 WZQUif5ftiOll
      of right of ways  vhich may be fumishod bs the
           tlObs tholr ~t~diV18101~   or defioed awed
          trictbr  &lt th%S #h&1    in Ii0 WiSO offOOt
      the curryin& Cutofanyblndlng     oCntMot8nov
      ufatlng  between tha State Hlghv47 Depsrtment
      and the Caml88loner8   Ucurt of any oounty, for
      suoh oountyb or for any doffnedrod dirtriot~
      Ih the development Of the SyStU Of State b-&b-
      vaym and the maintenanoo thorocf~ the State
      Highvay ~SSiOn      ah411 fmnn fWAd8 ev8ilablo
      to the StstoXfghvay   Departant,  prCvide:

              "(8)        For the effl~l~~
      all    hif!ShV4~8    oCmprf8~      h
                                                                                                 626


~cnorablo     Ii, L. UaShbW%              Pe&e 8



              "(b)
                 FOP the OC~8tNCtiOl3, in 000901'@-
     tlcn     iith
               the Federal government to tho extent
     of Federal aid to the State, Of highveyb  of
     durable type Of the greateat pub110 lleOe88ity.

           "l(o)      For  tho oonstruotlon  of hlghvaya,
     porfooting     and Utw         l corrol8ted   SyStWi
     ci-&S~      hfghva78,    Me9endontly    frolpQtit8


              “It 3.8 to bo noted                 that     rubd.lvlslcn               (8)
     lb o vo .q uo
                t4 tetl,
                   k la
                     .aocnnootlon with th e
     SCIltUiC~         9FOOCdb43        itb WkOS           it     th0        ~FOSS
     SktutOX'y duty Of th0 St4tO Highvcr7 CCilfMiS-
     #ia   t0 mint8iB   bU.    8t8te a&hvapS.       ThO
     other  8entmoo preceding thrrtulcloh I have
     undorsoored above prohibit8        the C-X9@1tUM
     Oi mOM7 by the COUlltiO8 Oli buoh aigaoa~b.
     Th# wo   Of thS void    ‘inpZ’CV8lB~t8   ’ in the
     first undo~oo~       rentonoo oamot bo mlrccn-
     StNod bocaU80 the Stl4tUtO (&PtiClo 66744)
     defin48 it t0 moau'

              “‘%iO        tom     %j?lWV(311tXlt”              #ha11        fWht%S
     00n8tnrot10nb reccn8tlluotion or maintenuioe,
     OP 94rtiP1 OCUl8tNOtiCXh, lvCOn8tNOtiCn Or
     mslntwoo      and the making of all neoessrry
     PbUAS 4nd  rurVryr  9relln&wy   thereto.'

            'It 18 p&fIl to me, therefolub  that the
      StstUtO CX~2’088l~  prOhibit8 the cOWit frVrer
      upenlllng   county funds upcnMlnten4noo    ofa
      state   hlghv*y * If there aM any other stat-
      UtSS 0~ deCi8fC2l8 VhfCh vould 4ffOOt thib   OOn-
      OlUSiOJl,        thOy      h&V0   08049Cd          PO*       IS    4     ViOV         Of
      the80 StatUtOS OCrlWOtt

                 "Oonrlderablo          sums      of nanC7          8~        now be-
      fxq expended upon                 thlb highwe              upon the theory
      th8t    it      18   4   SktO     hi&Way.            hb above St4tSd,
      thO86        8~ the 92’004CbS
                   tuadb              Of bond funds
      vhich cannot be CthWVf8O oxpendedr         If the
      Ccmmls8loneM Court and I 8~       rib teken In our
      Vfelib that t.kU OX'd6P Of the xi(5hW7 h?lUd8t41CZl
Honorable   Ii. L. Washburn,   Page 9



     and We rubsequant aotlona In requesting the
     aoqulrltl0n    of the additional right Of wy8,
     actually   nude thlr Ho&h Loop a State h&hwaP,
     then of oouroe the expenditure of any further
     funds from the prooeeddr of the bond lsrue for
     the purohare of right of var a8 for a State
     h$h~~     vould be unlawful.    0~ U+e other hand,
              8 a part of the State El    way SprtsPa,
     it 8ew      to me that the CouatP 8 expro88lP
     prohlbltedby the 8tatutO f~~~e~~mninnaaj
     funds in miatalalng     any portian of it,    Ple48e
     give me your opinion upon the80 matter*,      In
     umwer to the que*tlonn above rpeolfloall~ pro-
     pOUIbdOd.*
            Artlole 667&n, Revlmd       01~11 Statutes   of 1925 as
amended by Aottr 1933, 43x-d Legislature,
                                        Chsptec 2O'i'j Act8
1935, Uth &gl8latwe,    Chapter 199, olted but not quoted
lbQve reads in part a* followra
          Vhenever,     in the JudepPant of the State
     Highmar Caairrlon,      the u8e or roqul6itlon
     of any land for    road, right of vay purpo8e(ID
     timber,earth, 8tone,       gravel   or   other materi-
     al, neoeera~     or oonvenlent to say road to be
     oomtluoted,     reoonstruoted,  maIntained, ridened,
     rtralghtened    or lengthened, orlaadnotex-
     oeedlng one hundred (1110) feet fn vldth for
     stream bed diversion     in oonneotlan tith the
     100atlng, xwlo0ating or oonstruotlon or a*
                              Y by t
     Crairrian,     the same may be aoqulred by pur-
     ohare or oondemaatlon by the County Coml8alon-
     era Oourt.     Provldod tbat the County In whioh
     the State BighvaP f8 100ated 58y pay ior      same
     outofthe      Cauaty RoadandBrlQe      Fund, orq
     available    oounty funds.
           "ASP Caml88lrmem   Court ir hereby author-
      lxed to 8eoure W puroharo or by ocadanatlon
      on behalf of the State of Texas, SnJr nev or
                t of vay or land not exoeedlng one
                    feet in vldth for #beam bed
Bonoreble   Ii. L. U88hbUm               Page 10



     diversion   in oonneotlon vlth the locating,      r8-
     lociting   or oonstruotion    of a desigaated State
     HlghWsy, or land or larids for nreterlal or bor-
     MY pits,    to be wed in the oonstruotion,       re-
     oonstruotltm,   or maintaaanoe of State Highways
     and to pay forth.       8-e  Out Of the bUILty Road
     anil Bridge Fund, or outofany       rpeolalroad
     fuud8 or my available       oounty fundr.    The State
     Highway Coa1ml8slon8h6ll      be oharged vith the
     duty       of    fUl’Sd8ning   to    the   county   ccausl881on0r8
     Court the PhtS or field notes of ruoh right     Of
     vay o? 18nd 8nd the de8otiptlon   of suoh materiel8
     as may be requlrud, after vhloh the Commia~lonerrr
     Court may, and is hereby authorllced to pUMhs8S
     or oondcan the mme, with title    to the State of
     Toxar, in looomlanoe with 8UOh field nOtO8.     Pro-
     vided that in the event of oondmnatlonby      the
      t%UlltJ        the  PFO-dU’O     Sbd1b      th0 88816 (IS ththt
      set out In 'l'ltle         52, Articrles 32fi4 to 3271,      in-
      oh8iY0,          Revised   civil   Statute8    Of TOXBS, Of
      1925.          Provided   that if the County Commlssloner8
      Court of any Count in uhloh suoh right of vay
      la, in the ~udgment of the Shte glghuay Comais-
      *Ian,  ne+3essary for the oonstruatlon     of 6 part
      Of a designated State Highvay rhd1       fail   or re-
      fuse to seoure by purohare or by oond8uwition
      for or on behalf of the State of Texas, ruoh
      right of vay or pert thereof,     lmmdiately     and
      as speedily as poesible,    under said Title 52,
      Artloles    3264 to 3271, ~olusiv8,   Revised Civil
      Statutes of Texas, of 1925, after being served
      vlth a oopy of an odder of the State Hlghvay
      Comml8slon ldentlfylng    by field notes, the p8r.t
      0r the Silghvay neoe88ary for the oonstruotlon
      of SuOh designated State zlighrpsp and requesting
      8u8h County Com8lsslonerr Court to seauve same,
       thSn and in such eV83it Md Vithin    t9ll (10)   drr78
      after    the service of 8uoh notioe,  raid State
      Highway         Comml88lon    shall       dlreot   the   Attome
      Oeaeral of Texas, to irutltute  oondemmatlon pro-
      oeedlngs in the name of the State  of Tuxas, for
      the purpose of ssauring SUOh right of wag.   'Ilhe
      right of 8mlnent damin to oondemn 8ny part of
      a right of wag for a atate designated hlghvay,
Bononable II. L. kehbum,             Page 11


       undelr the oondltlon8 hereln set Out is hereby
       oonferred on the State HI&way Cuaalrrlon and
       the jurirdiotlaa   for the exerolse of such right
       is hereby oanferred on the County Court of
       Travis County. . . . ."
           The OOlU'tS of %xas h4VO OOnSiStently held that
Artlole 6674n,  supra, authorleer the oaal88loner8~ oourt
a8 agent for the State to pumhase or oondem land for
right-of-way purposes wheneverin the            of the State
Hinhvu Oclri88im the MO Ol'4OOUiSit     dD Of suoh &Ad 18
aeZe*iiry o;* ooavenlent in 00nGtl~    vith
loo&$     or&         t$ni"f&  de!e;Ky

~018              m          tithin t&IOdiSOZ'OtiOI& Ofs.thb x
                   Hllbarger oounty 081 Hall, 55 S.W.
Robbias    VS:    LiaertOne hunty,    268 3.V. 915; %athman VS.
              ,   12 8.U.  (26) 150; hH'SOA VS. m1hS       COtUlty,
EiiYP%d)            255;  Watt VI   Studer 22 S.W. (26) 709 and
San P&010          cOunty VSe M&011,     & 3.w. (26)  295.

              Aooordfngly,      in   anaver    to   your   first   quo8 tlon, ve
advise that the expendltwe of the oounty funds desorlbed in
your letter for State Hlghm9 right-of-way purposes was and
is authorized.

             Your seaond question presents a problem more dlffl-
oult of proper detemiastlon.       It appear8 to us thist the
pcrl'4Illmt point OOlltl'O~~    the BE&J iSSIlO 18 PI $0 VhOXi 4
route    or rend beoomes a designated   Stat0  Hl&n1a9  or a part
of the 'State Highway Syrtfnu . To arrive at the ccmoluslon
heroin reaohed we he00 made a diligent Study Of the hiStOry
of the leglshtion that emmemtss    the rights, duties and
power8 of the Highway CCmWil8~4lOn
                                 and the oommls810ner8t oourtr
together vith an exhau8tivO re4roh of oourt deoiSiOn8 Oon-
*truing the various          statutea.
          Prior to the adoption of Artlole 6674n, 8x4~8, as
emended, the v4rlous  oountler loeat&   ooprtmoted ukd Mln-
tained In vhole or in oonjuaotlaa with the Highvay Dopart-
meat, the pub110 road8 within their respeotloe boundarler.
In many lmtanoer   by oontraot with the mghwby Department
the oouotler provided funds for all pr@likinary, lntemedl-
ate and omaplete expenditure8 neoesra~ ~JI the seleotion Of
Iianorable       Ii. L, Washburn, Page 12



4 route   end the oon8truotioaa of a road for highway purposes,
frequently   sharing in the expense of aal.ntenance thereof
after  auoh mad had been aooepted as a Stat4 Highway.

            The State Hlghvay Department, pursuant to its
oreatlon end delegated authorities,        over a period of yaars,
'exerol8ed    its powers 4nd funotlon8 through the several
OUUliti88  &lid defimd  l'oad diStriOt8    Of the Stat0 as it8
4genOi48 for 84id plU'pO808, 4Zid 14tbl' l'e8mSbd full 4nd
role adminirtretlaa,    OOntrOl of, and jurl8dlotlOn      OveF,
the l49lng out, 4rt4bli8hmuit,        oOn8truotlan4ndm4lnte-
aanoe of ell pub110 ro4dr     vhioh were, or night beome,
a part of the system Of darigneted State Highvaye".
                 Subsequently, In
                              1932, Aots of the 42&Legls-
lature        3rd
             Cfslled S48aio4,  Chapter 13 thereof (Artlole
6674&14),     the "State JiSSuPrptiOn Of Highway &nds" Aot
vao rdoptad,  re4ding In part fraa the oaptlon thereof as
follov8r

               "Deolaring  4 State pollo9 with refertolce
         t0  the OOllStIQCtiOll md leaiat~O%      Of 4 s98tePl
         of Sktehlghvays     froma sour08 of inoaue other
         than ad valorarn t4XesI providing    for  th4 aontrO1,
         OOn8tZ'UOtiOn 4rid noint4lUnaO Of 4 8ySterPOf
         State hi&ways    ot rt4te upense,    and p4tit-
         ting the oountier to fwnlah      r&$&s-of-vayr'

               The State Hlghv4y Carmafesion is authorised under
Articles     @in,   V.A.C.S.  '"to take over and =lnt&.n       the varl-
ous Skte       HighPayS in T8Xas, and the OOuL0iie8 through vhloh
said highways peas rha~          be free from asky Oost, BX enso or
SUp4l’ViSiOl.i   Of suoh hi&VaySr”      Aed in &'tiOla   667 L,   Qeflni-
tion   Of TbnaB", it 18 Said%

                 “%%O tOr9    ‘highwrJ’       48 USOd in thiE    4Ot
         shall   .lnolude any pub110 road or thQrOughfa~e
         or sectiOn thereof 4nd any bridge,               oulvert or
         other no00884          rtruotuxw l     ppertalnlng    thepa-
         tar    Fhe   tom- r*      rovePraot9    ah411   lnolude  00n-
         Stl’UOtiOIA,   l'OOOIi8tZUOtiCSlor a&.ntenanoe,           or
         partial     o0n8truotlon,       reoonstruatloa      or mein-
         temnoe and the maMng of 4l.l neoesa4
         4lld Stll'VWS OrSlti~               thOret0."     (
         OUZ-8)
Honomble      II. L. UaShbUXR         Page   13



         Artlale 66740 entitled                   *Appropriation4    from Hlgh-
my Pund” read8 aa foll0v4r

            “All moneys now or h6mafter    de~ositcnl in
      the St4te Treasury to oredlt of the State High-
      way Ipund', lnolud     all ?ederr2 41d ooaeyyr de-
      posited to ths 0md 9 t Of Said fW& under the
      tens8 of the Federal Highway Aot and 411 oouaty
      4id moneys deposited    to the aPedi  of raid fund
      under the tens8 of this    Aot shall be subjeot to


      Ihe StateHlghwayDepartment, (Imertadbyoom-
       iler     from  Acts 1925,       39th Log,,      oh. 186, pI
      t 57,    a 5.).    (zalpb4*i*     ours)

               hollow       the prOV181OILSfor the approprlatlom
fma   the Btate Highway Fund the Lsgl8latum     pr0vlded,   Y.n
Artlole  6674h, V.A.G.S.,    th4t *411 OWt.%OtS  pl’O908ttd t0
be made by the Stetr     Highway Depsrtment for the Wmovament
ot 4ny hlghv49 oanstltutlng     4 part of the Stat4 Wshv4~
Sxvtsll or for materbls     to b4 used la th4 oonstruotlon or
maintananoe thercrof shall be rubmlttsd to oomp4tltive bids.”

            Chapter 324, 48th Lsglsbturo,       1943 (Article
6674q-l-14)   oonrtltutee   the last p4II84@l of the Reed Bond
A48WIpti04 Aot.     The intervening   Legislatures   from 1932 to
1943 emoted measures slmaibr,       with slight modlfiostiansr
For the purpose OS thla     opialonsuoh Aot till hmeafter
be ivferred to 48 APtlole 6674q.
          Art1010 6674q-1 exprease4                  the poll09     of the State
4ad we quote therefroza as follov8r
               A
                       It is further deOl4md to b4 the
      polloy  ~f*&e*rt4te    to take over, acquire,      i.wr-
      o&484,  4nd reta*a    the interest     cad equltlee of
      the various oountles    *ad defined road distrlots
      in 4nd to the highways, not prevlowly taken
      over, aoqulred, and pu~~haaed and oonstltutlng
      on January 2, 1939, a port of the rystem of
      desiglmted &tat0 flighvays, 4nd to acquire        and
      purchase the lntereat     and equities    of the v4rl-
      OUS 00UtieS    and defined reed diStI’iOt8 in aad
      to the roads not oonstltutlng       a p4rt of the
                                                                              632



Honorable       X. L. Washburn, Page 14



        system of designated State Xigbvayr as of
        January 2, 1939, and under the prov~8io~       of
        this Aot to aoquire such interest     and equities
        la ruoh roads hereafter     to be oonstruoted with
        PlonOT fb.dShOa    bY fib
        84id ooulaties and dir&iota
        provide for   the 40QUi8itiOnL eStabli8bEWIt,
        oon8truotiOn,   OXtOXiSiOIisad development of the
        SyStO5 Of designated skt0 Kighw498 Of %bX46,
        rraa acme sour00 of lnocane other than the
        the mqnwr      derived fpm ad valoren taxes,
        . l    . ,


           Th4 Legislature,      as ladloated in Artlole 6704, V.A.
C.S., reStriOted     the 8USiaag width t0 lfhiah the OOUilE.t881O~er8'
oourt 5349 lrt4blish    a oounty   road to 100 feet.   Readlug from
the Aot Ve find 48 ?OllOVSJ

                "Art.   6704.

                %he ocrmniesloaem' oourt shall ol.4sslfy
        4U     publio road8 in their OOUZltiOS 48 fO~lOV8~

                   First ala83 roads 823411be olear of
        411 o2Lotlon8,      end not less t&in forty (40)
        feet no: more than one hundred (100) feet vldeJ
        . . . .

                Con8lderlng     the above olted   statutes   together,   we
flndt

             1.   That the State HighwayDepartnent baa
        role end exclusive  juriadlotlon over "State Rlgh-
        V498", and the “State I~t49 3ystOd, loaabtiag,
        oo&ruating    and maintaining suoh out of Stete
                 l


                  tht   the ooWltie8 IIl49, 48 agent8 for
        the Ate,    purahaee or oondemu l4nd for State
        Hlghln39 purposes.
                 3.  That whoa a publia road beaomes a pact
        of     the “State Highway System* or 4 designated
Honomble          B. L         Wshburn,   Page 15



        "State         Highway" the counties Oarmot render
        further         aid or.expend funds  thereon.

              4.   'Phst the St4te tIighv69 Depart?Qent
        ahall reaelve Ompetltlve       bids for the oon-
        rtruotl0n    or reconstruction    of en9 part of the
        8tt3te fiighws9 SySte&h

                   That 4 aouuty road may not be eata&
        lirh~*eto.    4t a vldth greater th4a the m4sl-
        aua of 100 feet.

               The pertlneat  f4ot8, nece884ly to the &etemlnatlon
Of MS        ~08tiOl.I B&9 be St4ted 48 fOllOv8:

                  1.        liarrls
                                County, by bond eleotloo,
        oreated         4      to be used
                             fund          for the partloular
        purpose         of puroh48lng rights-of-v4y  for State
        Bighwa98 in &X'.t'tCOWt9.
              2. The at4t4 Higbw49 ccmml88104, b9
        order dated June 23, 1942, derlgmsted the road
        b qu45tlon “for future oon8truotlo~ and nmln-
        tewnoe purp08e8" reoltlng   further ln rsld or-
        der, *th.i8 dOsi~tiOI&  to inolude SUOh OOnaeO-
        tlon8.a8 4re neoeee4ry to serve Hlghvay 73 e44t
        Of gOU8tOA".

               31 Tie oommie8loner8~ OOurt,pureuant     to
        rolioitatiau   by the Highway cOm~~ission, pro-
        oe4ded to aoqulre the neoersary 150 foot rlght-
        of-v4y   aotlng as 4gentr of the State for State
        Bi&lW39 pUIcpO808.
              4. Kelly Street, 4n integral  part of the
        releated mute, h4v%ng been vld4ned to 150 feet
        is inn-urgent need of repair to 4ooon48od4te the
        eXi8ting tI'affi0 th4Z'Wn.

            E4ving oonsldered the relative  rt4tuter 4nd reviewed
the foata, we mwt now reek to deteaine      the intention of the
Legislature   a8 it appear8 la the written portions or the law
and the implied pr0vl8lo~     if such 4re found to uirt.   Be-
fore attmpting     to give our oonoluslon8, we think it pertinent
her8 to briefly    state the question we seek to ansverc
Honomble      H, L. Washburn, Page   16




          - Do48 kelly Street beaame a part of the State
       Highway System or become a State Highway, within
       the purview of the numerous StatUte8, by virtue
       of th4 order of the Highway Comaiauion dated
       June 23, 1942$ and the rubsequent acts of the
       omslrrlonem     oowt purruant thereto?

            Artiole    6673, 8~9~~  defines,    asiong other thlng8,
improvment to lnolude “and te akk5ng pi all plan8 and 81m-
vey8    r4Umlnary    thereto. ”                 ,e, 8U9IW,  providr
that  the -Stat4 Hi&way Fuudp:2? .l be    M74U84d ior. the 8p4oiflO
purpose 05 the &mo’swe~do~nai;d          fsyatara of Stata Highways
by the State I.i.iuhvar Dew         *     til   Oolltl’aOt8 9PO9OSed
tb be made by tiie &ate-Highway Department for tlse imorove-
sent OS any highvay oonetituting      a     rt of th4 State
=:tz7ih;          G,i.;%fl    be submit&      to competitive %.


              ‘fhe 48th hgialature   in Chaptell 324,  eupra,  de-
olared it the pollay of the State to take over the burden
of the State Highwar System and to rei.mburSe the respsative
counties for moneys heretofore       exp4nded on suah ryatemj to
provide for the aaquisitioii,      e8tablfshment,   oonstruation,
OtO. Of 8uoh fIVXS fWd8 Other than
tyj sxpre88ed      not only tba
~8tasl She11      be made Out Of
fwther     to 8ay that no furt
shall be made vith oounty money, exaept the aaqufeition            of
rights-OS-vay.

           Th4 right of eminent domain to aondean any part
of an 1.50 foot right-of-way   for a State designated hlghva
rests exelu8ively   on the Highway   &Ul&.881O~r Artiole       667 %n,
8UpI'1&jRobbin VII. Lime8ton4 kunty,     8U9Pr;     Wilber&w   Cbunty
V’). &xl,  8U9I’&j Watt V8* Studer, 8U9lVd;     IVeZ”Wtl V8* -1liiS
County, supraj and Angler    v8. Balser,    infns,

              Authority   of
                          the oormnlSSioner8@ oourt to aandemn
land for OOunty road 9UmO8e8      he8 b4en OOn8tl’Wd to LiPit
its takw    o? a right-of-uay   to a maxlm~mwidth of 100 feet
a8 provided in Artiole    6704, 8~91%.   Bryan ~8. XcKinney,
279   S.W.   47!3.
iionorable         Ii. L. Ua8hburn, Page 17



                   Our 8eamh Ma roverled                a vast aumbes of court
d8OishR~           deali;rr& with th4 right8  and power8 of the Stat4
u@2V6J          biiSILiS81al      and the OCUWLt88iCRePO'
                                                      OoWt in OOO-
deauri~ Und fnr iiighwy p~~po84s,          luoludlq    mung iuvolv-
lag the Queetion 0s liability        for dana%      Su8talA4d dwj.ng
the lqiqout,         oolMtructioR aRd maint4Mnoe 0r 8&l        high-
-Y*     AVOW deolrion       OOMi8t%ntly hold8 that Frau the in-
8taZAt  Of th4 r416OtiM       Of l rout4 end th.    d48i(gnatiCd3 of
rwh    to be a part oi the SWte lU@m18ySystem, tihu8 rut&r-
&ail%&  th4 00li&88100e~8~      CauPt to grooeed m&m Artl0J.e
6674~.         rqwa,       that   t&     8014 and   •M~UIS~V~       jwmlfotitnt     0r
8U4h     DOUt4    ?48t8 iI%        th#   St8tO Eigh#J        D4pPfunt.        IlI EB?~Q~
iJUtaMe8         the POUte         ill
                                fJUe8tia     -8              ai8hd
                                                          merely      a       8UX’veJed
8tPip     *OCOS8    fleldr, f’U%M or portkW$s ulth taa road improve-
wurtj another rltustlon found a hou8o and iarm impwweaentr
88Wblldred       Vithhl  the right-Of-W&RLJboua&siea            of the 8taked
aew loow&xl       or 120ut4. IR every           riagle  4484 the court held
tMt 8uoh location,        route      or plan     oonatltuted ‘a part  of the
3tate     Iilghwy 3yatea    and uas det%i&iWiad fw state nlighway
pUFs4848.       Watt VW 3tud4r, 8ltpMj           Shelby Oount v* ~ldwell,
48 9. V. (2d) 761~ Fletcher v. Xln$, 79 9. U. I ad)9801 U48el
vm Real, 49 3. Y. (2d) 4751 he to State, ?7 b. U. (2d) 606.

              m the oboe 0r San patri4ia                count7     VI* bxv411,
SU&@4,     th4 Etl&hWJ CollP18UiOR         84144tOd 8 p,oposed POUt8            a8
fiighW8~ Ho. 9 through th4 lamls               0r su&h48a      I&r&e aad Horn.
T&I &Nlld88iOtHW8' Oowt proooeded to ilGquir0 the ZWOW-
wiry land and by agreed Judgment obtained the property of ap-
@leer.        Tim   lugbay     Colnri88foa       ptiw    to th4 o-ement
ot ooastruotien         over ruch route ll4Ot4d to shrugs ruoh d48ip
mtl.ea and 8818et4d oa rntirrsl~ dlffersnt                   006~ Appelleea
rought and obtained aa 1aJuuotlon in the dlrtriclt                        CouFt Fe-
mam4g         aaid 0oroni88h1mr8*          009tFt     rP0a abmdoning th0
route   fiP8t     de8igDated aad fiTom &U?OOUrW&             th@ right-of--Y
OV8F   the n4rly deri@nLted rOWi around the ]sndr Of XW&-,
ran4 aad Horae

           Th4 oOWt Or ciVi1 App6i8lS  u ~8V8~~ing                          the    &dP
meat dl88olVed th@ injunotioa OlId raid in part    a8                       f411O!f8l

                    “It 18 apparent iron the bill on which th8
         Wit       W8   @‘Wtod that hi&may 80. 9 i8 0 pFOpl’-
         17     desigllatcd  ‘St&i8 Highuay’ OVOPWhich tbs
nonoisble         B.    L. WashbUm,                   m&8 1.B



         hi&may         deprtaent               he4 oontrol,          and mat the
         ooult~        conBll88lon4Po’      court   i8               aotiag for aad
         in behgu and               4mder the c0ntr0i                  0f        that   agpert-
         nent in ~MOUP~~ the M.&t of w         for MAid
         hlghWy,   a8 provided In art iolo 6% 4x1, a8 amond-
         8d by the Forty-Plrst  h&8latwe     ‘IAOt8 1930,
         hat lag.,   5th C.3., pa 243, 0. 79, ) 1 (Ver-
         nm’8      &I&       oh.          St.    et.      667$0).           It     rOliOVS,
         thep4rofe,          and 18 appr4at  boa the petItlo
         below, that          the power of d48l~tlIq  the route
         0r hi&q             Eo. 9,         mith reierenoe               to       the   land8
         Or &~3h48,          u&%4,         8Rd ~~~,    F48t8             in       the   high-
        wy deprtaent,                     and aot ia the oonmirrionerr ’
         oowt,   and ttat the rtate hlgbway oon8uleeIon-
         or8 crp8 woersary pmtieo   to any lltigiatiolr irr-
         r8Oting t& 0X4W    P Oi80
                               Or th a pto V4 ~ .0 .lR
           Yleilar                 fwtr              the cass 0r Bisairn,
                                                axloted     In          et al.
vs.  Bean, et al.,                 rugu-3, aad in other8 too numer3u8 to oft4
here.

                  IO i4igI4r          V8. Balrer,           8upm,           th4 OWM51SSSIfXW'8'
court     ua8 attemptipg                  to    oaaderwl
                                                       a         right-or-uay        @titer in
vfdth     than 100 f88t.                   Appellmt         8oqht           to 4aJoIa aueh a8
i118&@1      b4CU84          ViOutiV8             Or 8UbdiVfSiQIi                 1 Or ibtfOl8        6704,
Revlsed      StatUt48         oi     1925        a8    amcrndedby ti%ptsr                     1.97, pore-
(;ira@~ 1, AOt8    1929, (Article     6704, V.A.C.S.).      ‘The Auetin
Court of cIvilhp~lls           held that the co~nW3sio~s2r8~ aoUrt
acted a8 8$4llt8 for     the State UpOn solicitati3a          by tis St*te
iiigkvsay COES&UJ~O~J that        the hl&@y    to b4 construeted       Wro8.v
appgllant*o     land had bssa dulg deel6gaatad         88 a 3tite   Sigh-
WY aad th4t 8U4h takil3& fo? Ytst8 RI&@y                puYgO%tis lfa8 not
VioWtiVe    of   8UOh&tIOl4.         ofttig &O%!n v8* HO-y,            s'@-*

                  mirierlyviah to call
                                ~4       to y00ur attantioa other
point8      relating to the rtatut48   involved her4 UpQn vhI&                                              th4
Cowt8       of Texas haV8 pZaoed their 0onstruotlone
         COAs8t?UOtioAOf &AY hart 0r route ET BiQhwar                                        Da-
psrtJEent
        rak%o th% state v
port7 beoause ruch oocut:~. .~~
sY5tem. ctty or Wlabtta lwla
--                                                        T
 Lp,Si,:.               (26)     736~ Ceruouoh VI* ColorWo               Couatjr, 18 3. W.
                   l



                        --t%l7      VheA 5Wh route ia lsid out or @DA-
8tru8tiM                18 8tarted thtl OOS?Qli55i~A%P5'
                                                       %O(upt&$ ASJfur&-
or WV-,  fW 5MAtJ puFpOSe5, in aonneation                                      twevitb.            Nil-
buqpP Count7 VII.aal, 5upr8.
               miag; umble to rind        authority colirlioting       vith
th% ~bOV% df%dSiOM,         Ye ~Mclude      that b deaig&%tedSt&t*
JUhwv      w a S9Ut Or th% SWtO Ji.QbWS~ 3gsten -Mot                   be
UAMWW& b7 4%8rena aa mob but that                the statutes     express-
17 aolrstltute,       %Mb7:   lav determine, vhea maoh mute            01~ b08d
.beOQSi65* d%sigPated JSrt Or the 37steni. Tha H&@&y CQW
mireion    has  5zolu8iv5    jurirdioti0n     in  the 56le5tim      0r    5~5.33
route   or iwad    aa vi11 aonatitute       such System,      but Lmu&&atel7
upon      its       exsraire         0r   ruoh   di5oretLoo       and the entering 0r
ita                       to the aamnLss~o~~8~
         order bslapl6rtlng                                                oourt the      author-
it7      to  th% Aoc%558Py land and such court proce%d5
                aoquiP5
Woordiqly, rwh routs or cad bacstea dul7 designated.
                        We ther%foi?e, advIa% t&t                 in our opinion     Kelly
Street          caald      Aot      ematftut%       % dosigWtad        Stat5    Hi&@pvcLy 08
IL prt          orths          3tate   El                               the    raaotiate   be
& oount7 road.                   Aaoard    ctsmnot pa7 r0r
the mlntewmoe   OP irngroVe5WAtof the rcled 98 such would
oonstituto ma unauthorized undertaking and the lllte~l   spend-
~ng 0f          c0m7           rends.
Bonorable   iI. I.. Waehbura,   page 20



          Ye vieh to thank you for the ercelL5at lettsr
vhloh wag vary helpful     aad hope tmt we b%ve eatlsiactor-
lly onawcred the questLoAn     pWseAt%&
                                              Yours very truly

                                          ATTOHHEYOEHE#AL OF TaxAS




                                                                     i